Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-11, 14, 17-23, 26, 28-34, 37 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,812,798. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of the ‘798 patent encompass the entire scope of the claims of the instant application. It is noted that the claims of the ‘798 patent include additional limitations not required by the claims of the instant application, however a rejection for Double Patenting of the broader later filed claims over narrower earlier filed claims is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 22-23, 34 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (20120003518).
In regard to claim 1 Nguyen discloses A method of encoding video data including:
obtaining, at an encoding device, video data (Nguyen Fig. 1 and par. 27 note video source 12);
selecting, for a portion of the video data, a particular lookup table from a plurality of lookup tables, wherein each of the plurality of lookup tables defines relationships between luma quantization parameter values and chroma quantization parameter values (Nguyen par. 50 note different luma to chroma QP mapping tables selected according to the chroma format);

determining, for the coding unit, a chroma quantization parameter value, wherein the chroma quantization parameter value is determined by using the luma quantization parameter value to look up the chroma quantization parameter value in the selected lookup table (Nguyen par. 50 note lookup table used to convert an adjusted luma QP to a chroma QP);
performing quantization on the coding unit using the luma quantization parameter value and the chroma quantization parameter value (Nguyen Fig. 1 and par 30 note quantizer 24); and
generating encoded video data using values determined from performing quantization on the coding unit (Nguyen Fig. 1 and par 31 note entropy encoder 26 generating output bitstream 14)
signaling, with a video bitstream, the encoded video data and the lookup table (Nguyen Fig. 1 and par. 27 note output bitstream including the encoded video data and lookup table).

Claims 11 and 22 describe encoding devices and apparatus substantially corresponding to the method of claim 1. Refer to the statements made in regard to claim 1 for the rejection of claims 11 and 22 which will not be repeated here for brevity. Nguyen further discloses implementing the encoder as a non-transitory computer readable memory coupled to a processor for implementing the steps performed by the device and apparatus (Nguyen pars 100-101). 

In regard to claim 23 Nguyen discloses a method of decoding video data including:
obtaining, at a deccoding device, encoded video data (Nguyen Fig. 2 and par. 35 note encoded bitstream 14), encoded video data and a lookup table for a portion of the encoded video data, wherein each of aplurality of lookup tables defines a relationship between luma luma quantization parameter 
determining, for a coding unit from the portion of the encoded video data, a luma quantization parameter value (Nguyen par. 50 note QP of luma components);
determining a chroma quantization parameter value for the coding unit, wherein the chroma quantization parameter value is determined by using the luma quantization parameter value to look up the chroma quantization parameter value in the lookup table obtained from the video bitstream (Nguyen par. 50 note lookup table used to convert an adjusted luma QP to a chroma QP);
performing inverse quantization on the coding unit using the luma quantization parameter value and the chroma quantization parameter value (Nguyen Fig. 2 and par. 36 note dequantizer 54); and
decoding the portion of the encoded video data using results from performing inverse quantization on the coding unit (Nguyen Fig. 2 and pars 34-37 note decoded video frame 16). 
Claims 34, and 45 describe encoding devices and apparatus substantially corresponding to the method of claim 23. Refer to the statements made in regard to claim 23 for the rejection of claims 34 and 45 which will not be repeated here for brevity. Nguyen further discloses implementing the decoder as a non-transitory computer readable memory coupled to a processor for implementing the steps performed by the device and apparatus (Nguyen pars 100-101). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10 12-14, 20-21, 24-26, 32-33, 35-37, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Tourapis et al (20150071344).
In regard to claims 2-4, 12-14, 24-26 and 35-37 refer to the statements made in the rejection of claims 1, 11, 23 and 34 above. It is noted that Nguyen does not disclose details of signaling the lookup tables at particular bitstream levels. However, Tourapis discloses signaling a lookup table that defines a relationship between luma QP and chroma QP values in a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS) and/or a slice header (Tourapis par. 83 note specifying offsets in a table included in one of the SPS, PPS or slice header). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of signaling the lookup tables of Nguyen at the various bitstream levels suggested by Tourapis in order to gain the advantage of flexibly indicating table values with reduced bit usage as suggested by Tourapis (Trouapis pars 83-84 and 91). 
In regard to claims 10, 20, 32 and 43 refer to the statements made in the rejection of claims 1, 7 , 16 and 22 above. It is noted that Nguyen does not disclose details regarding luminance pixel values. However, Tourapis discloses determining a chroma QP value using a table of chroma QP offset values (Tourapis par. 33 note table of sets of chroma QP offset values). Tourapis further discloses determining a luminance value for a pixel in the portion of the video data, wherein the particular lookup table is selected using the luminance value (Tourapis pars 120-124 note par. 122-123 determining QP offsets 
In regard to claims 33 and 44 refer to the statements made in the rejection of claims 23 and 34. Tourapis further discloses decoding the particular table from the coded video data (Tourapis par. 33 note chroma QP table is specified in the header of a picture or a slice). 
In regard to claim 21 it is further noted that Nguyen does not disclose details of a camera. However Tourapis discloses input and output devices for providing input and output to the coder including a camera providing video data (Tourapis Fig. 20 and par. 144). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of including a camera with the invention of Nguyen as taught by Tourapis in order to provide video data to be coded. 

Claims 4-6, 15-16, 27-28 and 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Sullivan (20140003498).
regard to claims 4-6, 15-16, 27-28 and 38-39 refer to the statements made in the rejection of claims 1, 11, 23 and 34 above. It is noted that Nguyen does not disclose details of signaling the lookup tables in message data. However, Sullivan Tourapis discloses signaling a lookup table information for chomra QP values values in Supplemental Enhancement Information (SEI) messages or Video Usability Information (VUI) messages (Sullivan par. 53). It is therefore considered obvious that one of ordinary . 

Claims 7-8 , 17-18, 29-30 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of “Method for Deriving Chroma QP form Luma QP” JCTVC-F277 (hereafter Zhang, provided by the applicant in the IDS dated 3/26/2019).
In regard to claims 7-8 , 17-18, 29-30 and 40-41,  refer to the statements made in regard to claims 1, 11, 23,  and 34 above. Nguyen discloses selecting a lookup table according to a color format (Nguyen par. 50). it is noted that Nguyen does not disclose selecting a lookup table according to prediction mode or slice type. However, Zhang discloses selecting a lookup table for converting a luma QP to a chroma QP based on a slice type (Zhang Section 2, Method 1 note table provided for B type slices) or based on a prediction mode (Zhang Section 2, Method 1 note table provided from Intra predicted pictures). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating the additional lookup tables of Zhang in the invention of Nguyen in order to gain the advantage of improved rate-distortion coding as suggested by Zhang (Zhang Section 4). 

Claims 9, 19, 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Tourapis and in further view of Lu et al (2013/0070859).
In regard to claims 9, 19, 31 and 42  refer to the statements made in the rejection of claims 1, 11, 23 and 34 above. Tourapis further discloses that a lookup table may be selected based on scalability layer (Tourapis par. 119). It is noted that neither Nguyen nor Tourapis explicitly disclose the use of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130329785 A1		US-PGPUB	Lim; Sung Chang et al.
US 20170345187 A1		US-PGPUB	SATO; Kazushi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423